Exhibit 10.10

OWENS CORNING WORLD HEADQUARTERS

ONE OWENS CORNING PARKWAY

TOLEDO, OHIO 43659

419.248.6007

JOSEPH C. HIGH

SENIOR VICE PRESIDENT

HUMAN RESOURCES

 

Confidential

   LOGO [g37894g18e16.jpg]

July 14, 2008

Ms. Karel Czanderna

1905 Boardwalk

St. Joseph, MI 49085-9664

Dear Karel,

I am very pleased to extend to you a formal job offer for the position of Group
President, Building Materials, for Owens Corning, reporting to Michael Thaman,
Chairman and CEO.

The key components of our offer are described below and are consistent with our
conversations over the past several days.

BASE SALARY

Your base salary will be $33,333.33 per month which equates to $400,000 per
year, and is subject to annual review.

ANNUAL INCENTIVE

You will participate in the Owens Corning (OC) Corporate Incentive Plan. Annual
cash awards under this Plan are based on the Company’s success in meeting
specific annual goals as approved by the Compensation Committee of the Board of
Directors and on your contribution toward meeting these goals.

Your participation in this Plan will be set at 65% of your base salary at Target
Company Performance or “Funding” (i.e., $260,000). Maximum funding is 200% of
Target, or $520,000.

Your participation in this Plan for 2008 will be prorated based upon the number
of months you are employed by the Company in 2008, with a minimum award of
$200,000.

LONG TERM INCENTIVE

You will also participate in OC’s Long Term Incentive (LTI) Program. The LTI
Program uses overlapping 3-Year performance cycles. Awards under the Program are
based on the Company’s success in meeting specific goals approved by the
Compensation Committee for the performance period.

Your target participation level in the LTI Program will be 210% of base salary,
or $840,000. You will be eligible to participate in the Program’s 2008-2010
performance cycle, on a pro-rated basis, dependent upon your start date.

You will also receive an LTI award in February 2009 with a value equal to
$840,000. As we discussed, we are currently working with our Compensation
Committee to determine future LTI Program design.

SIGNING BONUS

We recognize that to accept our offer, you must resign your employment at
Whirlpool and forfeit unvested equity and incentive awards. In view of this and
other benefits offered by Whirlpool, we are pleased to offer you a one-time
grant of 10,000 restricted shares. These shares will cliff vest three years from
your start date.



--------------------------------------------------------------------------------

In addition, you will also receive a cash employment bonus of $300,000 which
will be paid to you in two installments. The first installment will be paid to
you with your first paycheck. The second installment will be paid to you on or
about August 15, 2009. You will be required to repay any cash signing bonus in
the event you voluntarily leave Owens Corning within 12 months of receipt of
such bonus.

SEVERANCE

You are eligible to receive the Company’s standard Executive Officer Severance
Agreement that affords you with two (2) years of base pay, two (2) years of
annual bonus, and one (1) year of health care coverage, in the case of your
involuntary termination from the Company.

RELOCATION

As we discussed, we are offering you the following exception to Owens Corning’s
standard New Hire Homeowner Relocation Policy:

If you close on a home at your new location prior to the sale of your home in
the former location, the Company will reimburse you for up to 365 days of
duplicate housing expenses, once you are responsible for two mortgage payments.

BENEFITS

You are eligible to participate in our employee benefit programs, which include:

Comprehensive health care, life and disability plans;

401(k) Plan where OC matches your contributions dollar-for-dollar up to the
first 5% of base and annual incentive earnings;

Cash Balance Pension Plan where OC annually contributes an amount equal to 4% of
your credited earnings into a notional account that earns interest;

“Top Hat” Pension Plan which continues the Cash Balance Pension Plan after the
regulatory cap is reached;

Officer Deferred Compensation Program;

Relocation Plan, which will remain available to you for up to one year following
your hire; and

Five weeks of paid vacation per year.

ADDITIONAL BENEFITS

In accordance with the Company’s policies for similarly situated Officers, you
will be eligible for $10,000,000 in Personal Excess Liability Insurance.

We have confirmation of successful completion of your background review. This
offer is contingent upon your successful completion of your physical examination
and drug screen.

We are very excited for you to join our team upon acceptance of this letter. We
look forward to hearing from you.

Sincerely,

Joseph C. High

Senior Vice President

Human Resources

 

cc:

   Mr. Mike Thaman, Chairman and CEO, Owens Corning    Mr. Jeff Wilke, Vice
President, Compensation and Benefits, Owens Corning    Mr. Dan Lynch, Director,
Global Compensation, Owens Corning

Agreed to and accepted:

 

/s/ Karel Czanderna

      Date: July 18, 2008 Karel Czanderna      